Exhibit 10.4

 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (as amended from time to time, this “Agreement”),
dated as of July 29, 2013, is hereby entered into by and among Jones Energy,
Inc., a Delaware corporation (the “Corporation”), Jones Energy Holdings, LLC, a
Delaware limited liability company (“Holdings”), and each of the Members (as
defined herein).

 

RECITALS

 

WHEREAS, the Members hold member interests (“Units”) in Holdings, which is
treated as a partnership for United States federal income tax purposes;

 

WHEREAS, the Corporation is the managing member of, and holds and will hold
Units in, Holdings;

 

WHEREAS, the Units held by the Members are exchangeable for Class A common
stock, par value $0.001 per share, (the “Class A Shares”) of the Corporation;

 

WHEREAS, Holdings and each of its direct and indirect subsidiaries treated as a
partnership for United States federal income tax purposes will have in effect an
election under Section 754 of the United States Internal Revenue Code of 1986,
as amended (the “Code”), for each Taxable Year (as defined below) in which an
exchange of Units for Class A Shares occurs, which election is intended to
result in an adjustment to the tax basis of the assets owned by Holdings and
such subsidiaries (solely with respect to the Corporation) at the time (such
time, the “Exchange Date”) of an exchange of Units for Class A Shares, or any
other acquisition by the Corporation of Units, for cash or otherwise
(collectively, an “Exchange”) by reason of such Exchange and the payments under
this Agreement;

 

WHEREAS, the income, gain, loss, expense and other Tax (as defined below) items
of (i) the Corporation, as a member of Holdings (and in respect of each of
Holdings’ direct and indirect subsidiaries treated as disregarded entities or
partnerships for United States federal income tax purposes), may be affected by
the Basis Adjustments (as defined below) and (ii) the Corporation may be
affected by the Imputed Interest (as defined below); and

 

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the actual or deemed effect of the Basis Adjustments and the Imputed
Interest on the liability for Taxes of the Corporation.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I.
DEFINITIONS

 

Definitions.  As used in this Agreement, the terms set forth in this ARTICLE I
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined).

 

1

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

 

“Agreed Rate” means LIBOR plus 200 basis points.

 

“Agreement” is defined in the preamble of this Agreement.

 

“Amended Schedule” is defined in Section 2.4(b) of this Agreement.

 

                “Available Cash” means all cash and cash equivalents of the
Corporation on hand, less the amount of cash reserves reasonably established in
good faith by the Corporation to (i) provide for the proper conduct of the
business of the Corporation, (ii) comply with applicable law or any Senior
Obligations, or (iii) make payments under this Agreement; provided, however,
that on any Payment Date the Corporation shall be deemed to have Available Cash
in amount no less than the remainder of (x) the aggregate amount of tax
distributions received by the Corporation from Holdings pursuant to Section 4.4
of the LLC Agreement since the first Exchange Date minus (y) the sum of (A) the
aggregate amount of all payments made by the Corporation in respect of taxes or
under this Agreement since the first Exchange Date plus (B) the amount of tax
distributions received by the Corporation pursuant to Section 4.4 of the LLC
Agreement during the quarter for which Available Cash is then being determined
or during the immediately preceding quarter, but only to the extent such tax
distributions are reasonably expected to be utilized by the Corporation after
the date of determination to pay tax liabilities of the Corporation for such
quarter or the immediately succeeding quarter.

 

“Basis Adjustment” means, in respect of an Exchanging Member, the deemed
adjustment to the Tax basis of an Exchange Reference Asset in respect of such
Exchanging Member, in each case, arising in respect of an Exchange by such
Exchanging Member, as calculated under Section 2.1 of this Agreement, under the
principles of Sections 732 and 1012 of the Code (in a situation where, as a
result of one or more Exchanges, Holdings becomes an entity that is disregarded
as separate from its owner for tax purposes) or Sections 743(b) and 754 of the
Code (including in situations where, following an Exchange, Holdings remains in
existence as an entity for tax purposes) and, in each case, comparable sections
of state, local and foreign Tax laws. Notwithstanding any other provision of
this Agreement, the amount of any Basis Adjustment resulting from an Exchange of
one or more Units shall be determined without regard to any Pre-Exchange
Transfer of such Units and as if any such Pre-Exchange Transfer had not
occurred.

 

“Beneficial Owner” of a security is a Person who directly or indirectly, through
any contract, arrangement, understanding, relationship or otherwise, has or
shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.

 

“Board” means the board of directors of the Corporation.

 

2

--------------------------------------------------------------------------------


 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.

 

“Change of Control” means the occurrence of any of the following events:

 

(a)           any Person or any group of Persons acting together which would
constitute a “group” for purposes of Section 13(d) of the Exchange Act, or any
successor provisions thereto (excluding a corporation or other entity owned,
directly or indirectly, by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation) is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Corporation representing more than fifty percent (50%) of the combined voting
power of the Corporation’s then outstanding voting securities (excluding any
Person or any group of Persons who, on the date of the consummation of the
initial public offering of Class A Common Stock, is the Beneficial Owner,
directly or indirectly, of securities of the Corporation representing more than
fifty percent (50%) of the combined voting power of the Corporation’s then
outstanding voting securities); or

 

(b)           the following individuals cease for any reason to constitute a
majority of the number of directors of the Corporation then serving: individuals
who, on the date of the consummation of the initial public offering of Class A
Shares, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to an election of directors of the Corporation) whose appointment or election by
the Board or nomination for election by the Corporation’s shareholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the date of the consummation
of the initial public offering of Class A Shares or whose appointment, election
or nomination for election was previously so approved or recommended by the
directors referred to in this clause (b); or

 

(c)           there is consummated a merger or consolidation of the Corporation
with any other corporation or other entity, and, immediately after the
consummation of such merger or consolidation, either (x) the Board immediately
prior to the merger or consolidation does not constitute at least a majority of
the board of directors of the company surviving the merger or, if the surviving
company is a subsidiary, the ultimate parent thereof, or (y) all of the Persons
who were the respective Beneficial Owners of the voting securities of the
Corporation immediately prior to such merger or consolidation do not
Beneficially Own, directly or indirectly, more than 50% of the combined voting
power of the then outstanding voting securities of the Person resulting from
such merger or consolidation; or

 

(d)           the shareholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation or there is consummated an
agreement or series of related agreements for the sale or other disposition,
directly or indirectly, by the Corporation of all or substantially all of the
Corporation’s assets, other than such sale or other disposition by the
Corporation of all or substantially all of the Corporation’s assets to an
entity, at least fifty percent (50%) of the combined voting power of the voting
securities of which are owned by shareholders

 

3

--------------------------------------------------------------------------------


 

of the Corporation in substantially the same proportions as their ownership of
the Corporation immediately prior to such sale.

 

Notwithstanding the foregoing, except with respect to clause (b) and clause
(c)(x) above, a “Change of Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the shares of the
Corporation immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Corporation immediately
following such transaction or series of transactions.

 

“Class A Shares” is defined in the Recitals of this Agreement.

 

“Code” is defined in the Recitals of this Agreement.

 

“Consolidated Group” means any group of corporations filing consolidated,
combined or unitary tax returns of which the Corporation is a member.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Corporation” is defined in the Preamble of this Agreement.

 

“Corporation Return” means the United States federal, state, local and/or
foreign Tax Return, as applicable, of the Corporation or any Consolidated Group
filed with respect to Taxes of any Taxable Year.

 

“Cumulative Net Realized Tax Benefit” in respect of an Exchanging Member for a
Taxable Year means the cumulative amount of Realized Tax Benefits in respect of
such Exchanging Member for all Taxable Years of the Corporation, up to and
including such Taxable Year, net of the cumulative amount of Realized Tax
Detriments in respect of such Exchanging Member for the same period. The
Realized Tax Benefit and Realized Tax Detriment in respect of an Exchanging
Member for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule in respect of such Exchanging Member, if
any, in existence at the time of such determination.

 

“Default Rate” means LIBOR plus 500 basis points.

 

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state, local and foreign Tax law, as
applicable, or any other event (including the execution of an IRS Form 870-AD)
that finally and conclusively establishes the amount of any liability for Tax.

 

“Dispute” has the meaning set forth in Section 3.1(b).

 

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

4

--------------------------------------------------------------------------------


 

“Early Termination Notice” is defined in Section 4.2 of this Agreement.

 

“Early Termination Payment” is defined in Section 4.3(b) of this Agreement.

 

“Early Termination Rate” means LIBOR plus 100 basis points.

 

“Early Termination Schedule” is defined in Section 4.2 of this Agreement.

 

“Exchange” is defined in the Recitals of this Agreement, and “Exchanged” and
“Exchanging” shall have correlative meanings.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Basis Schedule” is defined in Section 2.2 of this Agreement.

 

“Exchange Date” is defined in the Recitals of this Agreement.

 

“Exchange Payment” is defined in Section 5.1.

 

“Exchange Reference Asset” in respect of an Exchanging Member means an asset
that is held by Holdings, or by any of its direct or indirect subsidiaries
treated as a partnership or disregarded entity for purposes of the applicable
Tax, at the time of an Exchange by such Exchanging Member. An Exchange Reference
Asset also includes any asset that is “substituted basis property” under Section
7701(a)(42) of the Code with respect to an Exchange Reference Asset.

 

“Exchanging Member” means a Member that Exchanges some or all of its Units.

 

“Expert” is defined in Section 7.9 of this Agreement.

 

“Hypothetical Tax Liability” in respect of an Exchanging Member means, with
respect to any Taxable Year, the liability for Taxes of, without duplication,
(a) any Consolidated Group and the Corporation and (b) Holdings, but only with
respect to the Corporation’s and any other Consolidated Group members’
proportionate share of the Taxes imposed on Holdings, in each case using the
same methods, elections, conventions and similar practices used on the relevant
Corporation Return, but (i) using the Non-Stepped Up Tax Basis in respect of
such Exchanging Member (as reflected on the applicable Exchange Basis Schedule
including amendments thereto for the Taxable Year) and (ii) excluding any
deduction attributable to Imputed Interest in respect of such Exchanging Member
for the Taxable Year.  For the avoidance of doubt, Hypothetical Tax Liability
shall be determined without taking into account the carryover or carryback of
any Tax item (or portions thereof) that is attributable to the Basis Adjustment
or Imputed Interest, as applicable.

 

“Imputed Interest” in respect of an Exchanging Member shall mean any interest
imputed under Section 1272, 1274 or 483 or other provision of the Code and any
similar provision of state, local and foreign Tax law with respect to the
Corporation’s payment obligations in respect of such Exchanging Member under
this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Interest Amount” is defined in Section 3.1(b) of this Agreement.

 

“IPO” means the initial public offering of Class A Shares by the Corporation.

 

“IPO Date” means the date on which the Corporation contributes to Holdings the
net proceeds received by the Corporation in connection with the IPO.

 

“IRS” means the United States Internal Revenue Service.

 

“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two days prior
to the first day of such month, on the Telerate Page 3750 (or if such screen
shall cease to be publicly available, as reported on Reuters Screen page
“LIBOR07” or by any other publicly available source of such market rate) for
London interbank offered rates for United States dollar deposits for such month
(or portion thereof).

 

“LLC Agreement” means, with respect to Holdings, the Third Amended and Restated
Limited Liability Company Agreement of Holdings, dated on or about the date
hereof, as such agreement may be amended from time to time.

 

“Market Value” shall mean the closing price of the Class A Shares on the
applicable Exchange Date on the national securities exchange or interdealer
quotation system on which such Class A Shares are then traded or listed, as
reported by the Wall Street Journal; provided that if the closing price is not
reported by the Wall Street Journal for the applicable Exchange Date, then the
Market Value shall mean the closing price of the Class A Shares on the Business
Day immediately preceding such Exchange Date on the national securities exchange
or interdealer quotation system on which such Class A Shares are then traded or
listed, as reported by the Wall Street Journal; provided further, that if the
Class A Shares are not then listed on a National Securities Exchange or
Interdealer Quotation System, “Market Value” shall mean the cash consideration
paid for Class A Shares, or the fair market value of the other property
delivered for Class A Shares, as determined by the Board of Directors of the
Corporation in good faith.

 

“Material Objection Notice” has the meaning set forth in Section 4.2.

 

“Members” means the parties who are signatories hereto, other than the
Corporation and Holdings, and each other Person who from time to time executes a
Joinder Agreement in the form attached hereto as Exhibit A.

 

“Net Tax Benefit” is defined in Section 3.1(b) of this Agreement.

 

“Non-Stepped Up Tax Basis” in respect of any Exchanging Member means, with
respect to any asset at any time, the Tax basis that such asset would have had
at such time if no Basis Adjustment had been made in respect of such Exchanging
Member.

 

“Objection Notice” has the meaning set forth in Section 2.4(a).

 

6

--------------------------------------------------------------------------------


 

“Original Members” means the members of Holdings on the date of, but immediately
preceding, the initial public offering of Class A Shares.

 

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Pre-Exchange Transfer” means any transfer (including upon the death of a
Member) or distribution of one or more Units (i) that occurs prior to an
Exchange of such Units, and (ii) to which Section 743(b) of the Code applies.

 

“Realized Tax Benefit” in respect of any Exchanging Member means, for a Taxable
Year and for all Taxes collectively, the net excess, if any, of the Hypothetical
Tax Liability in respect of such Exchanging Member over the “actual” liability
for Taxes of any Consolidated Group and the Corporation (or Holdings, but only
with respect to Taxes imposed on Holdings and allocable to the Consolidated
Group or the Corporation) for such Taxable Year, such “actual” liability to be
computed in accordance with Section 2.1 of this Agreement. If all or a portion
of the actual liability for Taxes of any Consolidated Group or the Corporation
(or Holdings, but only with respect to Taxes imposed on Holdings and allocable
to the Consolidated Group or the Corporation) for such Taxable Year for the
Taxable Year arises as a result of an audit by a Taxing Authority of any Taxable
Year, such liability shall not be included in determining the Realized Tax
Benefit unless and until there has been a Determination.

 

“Realized Tax Detriment” in respect of any Exchanging Member means, for a
Taxable Year and for all Taxes collectively, the net excess, if any, of the
“actual” liability for Taxes of any Consolidated Group or the Corporation (or
Holdings, but only with respect to Taxes imposed on Holdings and allocable to
the Consolidated Group or the Corporation) for such Taxable Year, such “actual”
liability to be computed in accordance with Section 2.1 of this Agreement, over
the Hypothetical Tax Liability for such Taxable Year. If all or a portion of the
actual liability for Taxes of the Consolidated Group or the Corporation (or
Holdings, but only with respect to Taxes imposed on Holdings and allocable to
the Consolidated Group or the Corporation) for such Taxable Year arises as a
result of an audit by a Taxing Authority of any Taxable Year, such liability
shall not be included in determining the Realized Tax Detriment unless and until
there has been a Determination.

 

“Reconciliation Dispute” has the meaning set forth in Section 7.9.

 

“Reconciliation Procedures” shall mean those procedures set forth in Section 7.9
of this Agreement.

 

“Schedule” means any Exchange Basis Schedule or Tax Benefit Schedule and the
Early Termination Schedule.

 

“Senior Obligations” is defined in Section 5.1 of this Agreement.

 

7

--------------------------------------------------------------------------------


 

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such first Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting shares or other
similar interests or the sole general partner interest or managing member or
similar interest of such other Person.

 

“Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.

 

“Tax Benefit Schedule” is defined in Section 2.3 of this Agreement.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.

 

“Taxable Year” means a taxable year of the Corporation as defined in Section
441(b) of the Code or comparable section of state, local or foreign Tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is prepared), ending on or after the
IPO Date.

 

“Taxes” means any and all United States federal, state, local and foreign taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits, whether as an exclusive or on an alternative basis, and any
interest related thereto.

 

“Taxing Authority” shall mean any domestic, foreign, federal, national, state,
county or municipal or other local government, any subdivision, agency,
commission or authority thereof, or any quasi-governmental body exercising any
taxing authority or any other authority exercising Tax regulatory authority.

 

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

 

“Units” is defined in the Recitals of this Agreement.

 

“Valuation Assumptions” in respect of any Exchanging Member shall mean, as of an
Early Termination Date, the assumptions that (1) in each Taxable Year ending on
or after such Early Termination Date, each Consolidated Group and the
Corporation will have taxable income sufficient to fully use the deductions
and/or losses (including, as applicable and for the avoidance of doubt, any
deductions taken as a result of applying the Valuation Assumptions) arising from
any Basis Adjustment or Imputed Interest in respect of such Exchanging Member
during such Taxable Year or future Taxable Years (including, as applicable and
for the avoidance of doubt, Basis Adjustments and Imputed Interest that would
result from future Tax Benefit Payments that would be paid in accordance with
the Valuation Assumptions) in which such deductions would become available, (2)
the federal income tax rates and state, local and foreign income tax rates that
will be in effect for each such Taxable Year will be those specified for each
such Taxable Year by the Code and other law as in effect on the Early
Termination Date, (3) any loss carryovers generated by any Basis Adjustment or
Imputed Interest in respect of such Exchanging Member and available as of the
date of the Early Termination Schedule will be used by the Corporation or such
Consolidated Group on a pro rata basis from the date of the Early

 

8

--------------------------------------------------------------------------------


 

Termination Schedule through the scheduled expiration date of such loss
carryovers, (4) any non-amortizable assets will be disposed of (A) in the case
of short-term investments, after 12 months and (B) in the case of all other
non-amortizable assets, on the fifteenth anniversary of the earlier of the Basis
Adjustment and the Early Termination Date, (5) if, at the Early Termination
Date, there are Units that have not been Exchanged, then each such Unit shall be
deemed to be Exchanged for the Market Value of the Class A Shares and the amount
of cash that would be transferred if the Exchange occurred on the Early
Termination Date and (6) for purposes of calculating depletion deductions and
resulting reductions in adjusted tax basis with respect to depletable properties
held by Holdings and its Subsidiaries that are treated as disregarded entities
or partnerships for U.S. federal tax purposes, (A) the remaining recoverable
reserves with respect to each such property are equal to the recoverable
reserves estimated in the most recent reserve report relating to such property
(or, if there is no reserve report with respect to such property, the most
recent estimate of recoverable reserves with respect to such property which is
reflected in the financial records of Holdings) and (B) Holdings will recover
the remaining recoverable reserves with respect to each such depletable property
within the time estimated and at the rate reflected in the most recent reserve
reports relating to such property (or, if there is no reserve report with
respect to such property, the most recent estimate of the rate of recovery of
recoverable reserves with respect to such property which is reflected in the
financial records of Holdings).

 

ARTICLE II.
DETERMINATION OF CUMULATIVE REALIZED TAX BENEFIT

 

2.1.         Applicable Calculation Principles.  Subject to Section 3.3(a),
Section 3.3(a) and Section 3.3(a), the Realized Tax Benefit or Realized Tax
Detriment in respect of each Exchanging Member for each Taxable Year is intended
to measure the decrease or increase in the actual liability for Taxes of,
without duplication, each Consolidated Group and the Corporation for such
Taxable Year attributable to the Basis Adjustments and Imputed Interest, as
applicable, determined using a “with and without” methodology.  For the
avoidance of doubt, the actual liability for Taxes will take into account the
deduction of the portion of the Tax Benefit Payment that must be accounted for
as interest under the Code based upon the characterization of Tax Benefit
Payments as additional consideration payable by the Corporation for the Units
acquired in an Exchange. Carryovers or carrybacks of any Tax item attributable
to the Basis Adjustments and Imputed Interest, as applicable, shall be
considered to be subject to the rules of the Code and the Treasury Regulations
or the appropriate provisions of U.S. state and local income and franchise tax
law, as applicable, governing the use, limitation and expiration of carryovers
or carrybacks of the relevant type.  If a carryover or carryback of any Tax item
includes a portion that is attributable to the Basis Adjustments or Imputed
Interest, as applicable, and another portion that is not, such portions shall be
considered to be used in accordance with the “with and without” methodology. The
parties agree that (i) any Tax Benefit Payment exceeding $100 in respect of an
Exchanging Member attributable to the Basis Adjustments in respect of such
Exchanging Member (other than amounts accounted for as interest under the Code)
will (A) be treated as a subsequent upward purchase price adjustment and (B)
have the effect of creating additional Basis Adjustments in respect of such
Exchanging Member to Exchange Reference Assets in the year of payment, and (ii)
as a result, such additional Basis Adjustments in respect of such Exchanging
Member will be incorporated into the current year calculation and into future
year calculations, as appropriate.

 

9

--------------------------------------------------------------------------------


 

2.2.         Exchange Basis Schedule.  Within 60 days after the filing of the
United States federal income tax return of the Corporation or any Consolidated
Group for each Taxable Year, the Corporation shall deliver to each Exchanging
Member a schedule (an “Exchange Basis Schedule”) that shows, in reasonable
detail, for purposes of Taxes, (i) the Non-Stepped Up Tax Basis of the Exchange
Reference Assets attributable to such Exchanging Member as of each applicable
Exchange Date, (ii) the Basis Adjustment attributable to such Exchanging Member
with respect to the Exchange Reference Assets as a result of the Exchanges
effected in such Taxable Year by such Exchanging Member, calculated in the
aggregate, (iii) the period or periods, if any, over which the Exchange
Reference Assets are estimated to be depletable, amortizable and/or depreciable,
and (iv) the period or periods, if any, over which each Basis Adjustment
attributable to such Exchanging Member is estimated to be depletable,
amortizable and/or depreciable (which, for non-amortizable assets shall be based
on the Valuation Assumptions).

 

2.3.         Tax Benefit Schedule.  Within 60 days after the filing of the
United States federal income tax return of the Corporation or any Consolidated
Group for any Taxable Year in which there is a Realized Tax Benefit or Realized
Tax Detriment, the Corporation shall provide to each Exchanging Member a
schedule showing, in reasonable detail, the calculation of the Realized Tax
Benefit or Realized Tax Detriment attributable to such Exchanging Member for
such Taxable Year (a “Tax Benefit Schedule”). The Schedule will become final as
provided in Section 2.4(a) and may be amended as provided in Section 2.4(b)
(subject to the procedures set forth in Section 2.4(b)).

 

2.4.         Procedures, Amendments.

 

(a)           Procedure.  Every time the Corporation delivers to an Exchanging
Member an applicable Schedule under this Agreement, including any Amended
Schedule delivered pursuant to Section 2.4(b), but excluding any Early
Termination Schedule or amended Early Termination Schedule, the Corporation
shall also (x) deliver to the Exchanging Member schedules and work papers, as
determined by the Corporation or reasonably requested by the Exchanging Member,
providing reasonable detail regarding the preparation of the Schedule and (y)
allow the Exchanging Member reasonable access at no cost to the appropriate
representatives at the Corporation in connection with a review of such
Schedule.  Without limiting the application of the preceding sentence, each time
the Corporation delivers to an Exchanging Member a Tax Benefit Schedule, in
addition to the Tax Benefit Schedule duly completed, the Corporation shall
deliver to such Exchanging Member a reasonably detailed calculation by the
Corporation of the applicable Hypothetical Tax Liability in respect of such
Exchanging Member, a reasonably detailed calculation by the Corporation of the
actual Tax liability (determined as specified in Section 2.1), as well as any
other work papers as determined by the Corporation or reasonably requested by
such Exchanging Member. The applicable Schedule shall become final and binding
on all parties unless the Exchanging Member, within 30 calendar days after
receiving an Exchange Basis Schedule or amendment thereto or a Tax Benefit
Schedule or amendment thereto, provides the Corporation with notice of a
material objection to such Schedule (“Objection Notice”) made in good faith. If
the parties, for any reason, are unable to successfully resolve the issues
raised in such notice within 30 calendar days of receipt by the Corporation of
an Objection Notice, if with respect to an Exchange Basis Schedule or a Tax

 

10

--------------------------------------------------------------------------------


 

Benefit Schedule, the Corporation and the Exchanging Member shall employ the
reconciliation procedures as described in Section 7.9 of this Agreement (the
“Reconciliation Procedures”).

 

(b)           Amended Schedule.  The applicable Schedule in respect of an
Exchanging Member for any Taxable Year may be amended from time to time by the
Corporation (i) in connection with a Determination affecting such Schedule, (ii)
to correct material inaccuracies in the Schedule identified as a result of the
receipt of additional factual information relating to a Taxable Year after the
date the Schedule was provided to the Exchanging Member, (iii) to comply with
the Expert’s determination under the Reconciliation Procedures, (iv) to reflect
a material change in the Realized Tax Benefit or Realized Tax Detriment in
respect of the Exchanging Member for such Taxable Year attributable to a
carryback or carryforward of a loss or other tax item to such Taxable Year, (v)
to reflect a material change in the Realized Tax Benefit or Realized Tax
Detriment in respect of the Exchanging Member for such Taxable Year attributable
to an amended Tax Return filed for such Taxable Year, or (vi) to adjust the
Exchange Basis Schedule to take into account payments made pursuant to this
Agreement (such Schedule, an “Amended Schedule”). The Corporation shall provide
any Amended Schedule to the Exchanging Member, within 30 calendar days of the
occurrence of an event referred to in clauses (i) through (vi) of the preceding
sentence, and any such Amended Schedule shall be subject to approval procedures
similar to those described in Section 2.4(a).

 

ARTICLE III.
TAX BENEFIT PAYMENTS

 

3.1.         Payments.

 

(a)           Payments.  Subject to the last sentence of Section 4.1(b), within
thirty (30) calendar days of a Tax Benefit Schedule that was delivered to an
Exchanging Member becoming final in accordance with Section 2.4(a), the
Corporation shall pay to such Exchanging Member for such Taxable Year the Tax
Benefit Payment determined pursuant to Section 3.1(b). Each such Tax Benefit
Payment shall be made by wire transfer (or as otherwise directed by the
Exchanging Member) of immediately available funds to a bank account of the
Exchanging Member previously designated by such Exchanging Member to the
Corporation. For the avoidance of doubt, no Tax Benefit Payment shall be made in
respect of estimated tax payments, including, without limitation, federal
estimated income tax payments.

 

(b)           A “Tax Benefit Payment” in respect of an Exchanging Member means
an amount, not less than zero, equal to the sum of the Net Tax Benefit and the
Interest Amount attributable to such Exchanging Member.  For the avoidance of
doubt, for Tax purposes, the Interest Amount shall not be treated as interest
but instead shall be treated as additional consideration for the acquisition of
Units or other assets in Exchanges unless otherwise required by law.  The “Net
Tax Benefit” for each Taxable Year shall be an amount equal to the excess, if
any, of 85% of the Cumulative Net Realized Tax Benefit in respect of the
Exchanging Member as of the end of such Taxable Year over the total amount of
payments previously made under this Section 3.1 in respect of such Exchanging
Member, excluding payments attributable to the Interest Amount; provided,
however, that for the avoidance of doubt, no Member shall be required to return
any portion of any previously made Tax Benefit Payment. The “Interest Amount”
for a given Taxable Year shall equal the interest on the Net Tax Benefit for
such

 

11

--------------------------------------------------------------------------------


 

Taxable Year calculated at the Agreed Rate from the due date (without
extensions) for filing the Corporation Return with respect to Taxes for the most
recently ended Taxable Year until the Payment Date.  The Net Tax Benefit and the
Interest Amount shall be determined separately with respect to each separate
Exchange, on a Unit-by-Unit basis by reference to the resulting Basis Adjustment
to the Corporation.

 

(c)           The Corporation shall use good faith efforts to ensure that it has
sufficient Available Cash to make all payments due under this Agreement without
regard to the last sentence of Section 4.1(b).

 

3.2.         No Duplicative Payments.  Notwithstanding anything in this
Agreement to the contrary, it is intended that the provisions of this Agreement
will not result in duplicative payment of any amount (including interest)
required under this Agreement. It is also intended that the provisions of this
Agreement will result in 85% of the Corporation’s Cumulative Net Realized Tax
Benefit, and the Interest Amount thereon, being paid to the Members pursuant to
this Agreement. The provisions of this Agreement shall be construed in the
appropriate manner so that these fundamental results are achieved.

 

3.3.         Pro Rata Payments; Coordination of Benefits.

 

(a)           Notwithstanding anything in Section 3.1 to the contrary, to the
extent that the aggregate tax benefit of the Corporation or any Consolidated
Group’s deduction with respect to the Basis Adjustments or Imputed Interest in
respect of all Exchanging Members under this Agreement is limited in a
particular Taxable Year because the Corporation or applicable Consolidated Group
does not have sufficient taxable income, the limitation on the tax benefit for
the Corporation or the applicable Consolidated Group shall be allocated among
the Exchanging Members in proportion to the respective amounts of Realized Tax
Benefits that would have been determined under this Agreement in respect of each
Exchanging Member if the Corporation or applicable Consolidated Group had
sufficient taxable income so that there were no such limitation.

 

(b)           If for any reason the Corporation does not fully satisfy its
payment obligations to make all Tax Benefit Payments due under this Agreement in
respect of a particular Taxable Year, then the Corporation and the Exchanging
Members agree that (i) the Corporation shall pay the same proportion of each Tax
Benefit Payment due under this Agreement in respect of such Taxable Year,
without favoring one obligation over the other, and (ii) no Tax Benefit Payment
shall be made in respect of any Taxable Year until all Tax Benefit Payments in
respect of prior Taxable Years have been made in full.

 

ARTICLE IV.
TERMINATION

 

4.1.         Early Termination and Breach of Agreement.

 

(a)           The Corporation may terminate this Agreement with respect to all
of the Units held (or previously held and Exchanged) by all Members at any time
by paying to each Member the Early Termination Payment attributable to each such
Member; provided, however, that this Agreement shall only terminate upon the
receipt of the Early Termination Payment by

 

12

--------------------------------------------------------------------------------


 

all Members, and provided, further, that the Corporation may withdraw any notice
to execute its termination rights under this Section 4.1(a) prior to the time at
which any Early Termination Payment has been paid. Upon payment of the Early
Termination Payments by the Corporation, neither the Members nor the Corporation
shall have any further payment obligations under this Agreement, other than for
any (a) Tax Benefit Payment agreed to by the Corporation and the Member as due
and payable but unpaid as of the Early Termination Notice and (b) Tax Benefit
Payment due for the Taxable Year ending with or including the date of the Early
Termination Notice (except to the extent that the amount described in clause (b)
is included in the Early Termination Payment).  For the avoidance of doubt, if
an Exchange occurs after the Corporation makes the Early Termination Payments
with respect to all Members, the Corporation shall have no obligations under
this Agreement with respect to such Exchange, and its only obligations under
this Agreement in such case shall be its obligations to all Members under
Section 4.3(a).

 

(b)           In the event that the Corporation breaches any of its material
obligations under this Agreement, whether as a result of failure to make any
payment when due, failure to honor any other material obligation required
hereunder or by operation of law as a result of the rejection of this Agreement
in a case commenced under the Bankruptcy Code or otherwise, then all obligations
hereunder shall be accelerated and such obligations shall be calculated as if an
Early Termination Notice had been delivered on the date of such breach and shall
include, but shall not be limited to, (1) the Early Termination Payment
calculated as if an Early Termination Notice had been delivered on the date of a
breach, (2) any Tax Benefit Payment in respect of a Member agreed to by the
Corporation and such Members as due and payable but unpaid as of the date of a
breach, and (3) any Tax Benefit Payment due for the Taxable Year ending with or
including the date of a breach. Notwithstanding the foregoing, in the event that
the Corporation breaches this Agreement, the Members shall be entitled to elect
to receive the amounts set forth in clauses (1), (2) and (3) above or to seek
specific performance of the terms hereof. The parties agree that the failure to
make any payment due pursuant to this Agreement within three months of the date
such payment is due shall be deemed to be a breach of a material obligation
under this Agreement for all purposes of this Agreement, and that it will not be
considered to be a breach of a material obligation under this Agreement to make
a payment due pursuant to this Agreement within three months of the date such
payment is due. Notwithstanding anything in this Agreement to the contrary, it
shall not be a breach of this Agreement if the Corporation fails to make any Tax
Benefit Payment (other than an Early Termination Payment or any payment due on
or after a Change of Control pursuant to Section 4.1(c)) when due to the extent
that the Corporation has insufficient Available Cash to make such payment;
provided, however, that the interest provisions of Section 5.2 shall apply to
such late payment (unless the Corporation does not have Available Cash to make
such payment as a result of limitations imposed by existing credit agreements to
which Holdings is a party, in which case Section 5.2 shall apply, but the
Default Rate shall be replaced by the Agreed Rate).

 

(c)           In the event of a Change of Control, then all obligations
hereunder shall be accelerated and such obligations shall be calculated pursuant
to this Article IV as if an Early Termination Notice had been delivered on the
closing date of the Change of Control and shall include, but not be limited to,
(1) the Early Termination Payment calculated as if an Early Termination Notice
had been delivered on the effective date of a Change of Control, (2) any Tax
Benefit Payment in respect of a Member agreed to by the Corporation and such
Members as due and payable but unpaid as of the Early Termination Notice and (3)
any Tax Benefit Payment due

 

13

--------------------------------------------------------------------------------


 

for any Taxable Year ending prior to, with or including the effective date of a
Change of Control. In the event of a Change of Control, the Early Termination
Payment shall be calculated utilizing the Valuation Assumptions and by
substituting in each case the terms “the closing date of a Change of Control”
for an “Early Termination Date.”

 

4.2.         Early Termination Notice.  If the Corporation chooses to exercise
its right of early termination under Section 4.1 above, the Corporation shall
deliver to each present or former Member notice of such intention to exercise
such right (“Early Termination Notice”) and a schedule (the “Early Termination
Schedule”) specifying the Corporation’s intention to exercise such right and
showing in reasonable detail the calculation of the Early Termination Payment
for that Member. The Early Termination Schedule shall become final and binding
on a Member (and on the Corporation as to that Member) unless the Member, within
30 calendar days after receiving the Early Termination Schedule, provides the
Corporation with notice of a material objection to such Schedule made in good
faith (“Material Objection Notice”). If the parties, for any reason, are unable
to successfully resolve the issues raised in such notice within 30 calendar days
after receipt by the Corporation of the Material Objection Notice, the
Corporation and the Member shall employ the Reconciliation Procedures as
described in Section 7.9 of this Agreement.  All Early Termination Schedules
affected by any changes resulting from a Material Objection Notice shall be
updated and the Early Termination Payment(s) due in respect thereof shall be
recalculated by the Corporation to take into account such changes.

 

4.3.         Payment upon Early Termination.

 

(a)           Within thirty (30) days calendar days after agreement between the
Member and the Corporation of the Early Termination Schedule, the Corporation
shall pay to the Member an amount equal to the Early Termination Payment
determined for such Member. Such payment shall be made by wire transfer (or as
otherwise directed by the Exchanging Member) of immediately available funds to a
bank account designated by the Member.

 

(b)           The “Early Termination Payment” as of the date of the delivery of
an Early Termination Schedule shall equal with respect to any Member the sum of
(i) the present value, discounted at the Early Termination Rate as of such date,
of all Tax Benefit Payments that would be required to be paid by the Corporation
to the Member beginning from the Early Termination Date and assuming that the
Valuation Assumptions are applied and (ii) without duplication of any amounts
referred to in (i), amounts deferred pursuant to the last sentence of Section
4.1(b) (including interest).

 

ARTICLE V.
SUBORDINATION AND LATE PAYMENTS

 

5.1.         Subordination.  Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by the Corporation to the Members under this Agreement (an
“Exchange Payment”) shall rank subordinate and junior in right of payment to any
principal, interest or other amounts due and payable in respect of any
obligations in respect of indebtedness for borrowed money of the Corporation and
its Subsidiaries (“Senior Obligations”) and shall rank pari passu with all
current or future unsecured obligations of the Corporation that are not Senior
Obligations.

 

14

--------------------------------------------------------------------------------


 

5.2.         Late Payments by the Corporation.  The amount of all or any portion
of any Exchange Payment not made to any Member when due under the terms of this
Agreement shall be payable together with any interest thereon, computed at the
Default Rate and commencing from the date on which such Exchange Payment was due
and payable.

 

ARTICLE VI.
NO DISPUTES; CONSISTENCY; COOPERATION

 

6.1.         Original Member Participation in the Corporation’s and Holdings’
Tax Matters.  Except as otherwise provided herein, the Corporation shall have
full responsibility for, and sole discretion over, all Tax matters concerning
the Corporation, and Consolidated Group and Holdings, including without
limitation the preparation, filing or amending of any Tax Return and defending,
contesting or settling any issue pertaining to Taxes. Notwithstanding the
foregoing, the Corporation shall notify the applicable Original Member of, and
keep the applicable Original Member reasonably informed with respect to, the
portion of any audit of the Corporation, and Consolidated Group and Holdings by
a Taxing Authority the outcome of which is reasonably expected to affect the
applicable Original Member’s rights and obligations under this Agreement, and
shall provide to the applicable Original Member reasonable opportunity to
provide information and other input to the Corporation, Holdings and their
respective advisors concerning the conduct of any such portion of such audit;
provided, however, that the Corporation and Holdings shall not be required to
take any action that is inconsistent with any provision of the LLC Agreement.

 

6.2.         Consistency.  Except for items that are explicitly described as
“deemed” or in similar manner by the terms of this Agreement, the Corporation
and the Exchanging Member agree to report and cause to be reported for all
purposes, including federal, state, and local Tax purposes and financial
reporting purposes, all Tax-related items (including without limitation the
Basis Adjustment and each Tax Benefit Payment) in a manner consistent with that
specified by the Corporation in any Schedule required to be provided by or on
behalf of the Corporation under this Agreement.

 

6.3.         Cooperation.  Each Exchanging Member shall (a) furnish to the
Corporation in a timely manner such information, documents and other materials
as the Corporation may reasonably request for purposes of making any
determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return or contesting or defending any audit, examination or
controversy with any Taxing Authority, (b) make itself available to the
Corporation and its representatives to provide explanations of documents and
materials and such other information as the Corporation or its representatives
may reasonably request in connection with any of the matters described in clause
(a) above, and (c) reasonably cooperate in connection with any such matter, and
the Corporation shall reimburse the Exchanging Member for any reasonable
third-party costs and expenses incurred pursuant to this Section.

 

ARTICLE VII.
MISCELLANEOUS

 

7.1.         Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) if delivered

 

15

--------------------------------------------------------------------------------


 

personally, on the date of delivery,  or, if delivered by facsimile, upon
confirmation of transmission by the sender’s fax machine if sent on a Business
Day (or otherwise, on the Business Day following confirmation of transmission by
the sender’s fax machine) or (b) on the first Business Day following the date of
dispatch if delivered by a recognized next-day courier service. All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

if to the Corporation, to:

 

Jones Energy, Inc.

807 Las Cimas Parkway

Suite 350

Austin, TX 78746

Attention: Chief Financial Officer

Fax: (512) 328-5394

 

if to Holdings, to:

 

Jones Energy Holdings, LLC

807 Las Cimas Parkway

Suite 350

Austin, TX 78746

Attention: Chief Financial Officer

Fax: (512) 328-5394

 

If to a Member, to the address and facsimile number set forth in Holdings’
records.

 

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

 

7.2.         Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.  Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

7.3.         Entire Agreement; No Third Party Beneficiaries.  This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

16

--------------------------------------------------------------------------------


 

7.4.         Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the law of the State of Delaware, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.

 

7.5.         Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

7.6.         Successors; Assignment; Amendments; Waivers.  No Member may assign
this Agreement to any person without the prior written consent of the
Corporation; provided, however, that (i) to the extent Units are effectively
transferred in accordance with the terms of the LLC Agreement, the transferring
Member shall have the option to assign to the transferee of such Units the
transferring Member’s rights under this Agreement with respect to such
transferred Units, as long as such transferee has executed and delivered, or, in
connection with such transfer, executes and delivers, a Joinder Agreement in the
form attached hereto as Exhibit A, agreeing to become a “Member” for all
purposes of this Agreement, except as otherwise provided in such Joinder
Agreement, and (ii) once an Exchange has occurred, any and all payments that may
become payable to a Member pursuant to this Agreement with respect to the
Exchanged Units may be assigned to any Person or Persons, including a
liquidating trust, as long as any such Person has executed and delivered, or, in
connection with such assignment, executes and delivers, a Joinder Agreement in
the form attached hereto as Exhibit A, agreeing to be bound by Section 7.13 and
acknowledging specifically the terms of the next paragraph. For the avoidance of
doubt, if a Person transfers Units (regardless of whether the transferee is a
“Permitted Transferee” under the terms of the LLC Agreement) but does not assign
to the transferee of such Units such Person’s rights, if any, under this
Agreement with respect to such transferred Units, such Person shall be entitled
to receive the Tax Benefit Payments, if any, due hereunder with respect to,
including any Tax Benefit Payments arising in respect of a subsequent Exchange
of, such Units.

 

Notwithstanding the foregoing provisions of this Section 7.6, no transferee
described in clause (i) of the immediately preceding paragraph shall have the
right to enforce the provisions of Sections 2.4, 4.2, 6.1 or 6.2 of this
Agreement, and no assignee described in clause (ii) of the immediately preceding
paragraph shall have any rights under this Agreement except for the right to
enforce its right to receive payments under this Agreement.

 

No provision of this Agreement may be amended unless such amendment is approved
in writing by each of the Corporation and Holdings and by Original Members who
would be entitled to receive at least two-thirds of the Early Termination
Payments payable to all Original Members hereunder if the Corporation had
exercised its right of early termination on the date of the most recent Exchange
prior to such amendment (excluding, for purposes of this sentence, all payments
made to any Original Member pursuant to this Agreement since the date of such
most

 

17

--------------------------------------------------------------------------------


 

recent Exchange); provided, that no such amendment shall be effective if such
amendment will have a disproportionate effect on the payments certain Members
will or may receive under this Agreement unless all such Members
disproportionately affected consent in writing to such amendment.  No provision
of this Agreement may be waived unless such waiver is in writing and signed by
the party against whom the waiver is to be effective.

 

All of the terms and provisions of this Agreement shall be binding upon, shall
inure to the benefit of and shall be enforceable by the parties hereto and their
respective successors, assigns, heirs, executors, administrators and legal
representatives. The Corporation shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place. Notwithstanding anything to the contrary
herein, in the event an Original Member transfers his Units to a Permitted
Transferee (as defined in the LLC Agreement), excluding any other Original
Member, such Original Member shall have the right, on behalf of such transferee,
to enforce the provisions of Sections 2.4, 4.2 or 6.1 with respect to such
transferred Units.

 

7.7.         Titles and Subtitles.  The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

7.8.         Resolution of Disputes.

 

(a)           Any and all disputes, including but not limited to any ancillary
claims of any party, arising out of, relating to or in connection with the
validity, negotiation, execution, interpretation, performance or non-performance
of this Agreement (including the validity, scope and enforceability of this
arbitration provision) (each a “Dispute”) shall be finally settled by
arbitration conducted by a single arbitrator in Austin, Texas in accordance with
this Section 7.8, regardless of whether some or all of any Dispute allegedly (i)
is extra-contractual in nature, (ii) sounds in contract, tort or otherwise,
(iii) is provided by federal or state statute, common law or otherwise, or (iv)
seeks damages or any other relief, whether at law, in equity or otherwise.

 

(b)           If the parties to the Dispute fail to agree on the selection of an
arbitrator within ten (10) days of the receipt of the request for arbitration,
either party may apply to the United States District Court of the Western
District of Texas, Austin Division, or any other court of competent
jurisdiction, for the appointment of an arbitrator pursuant to the Federal
Arbitration Act, 9 U.S.C. § 5.

 

(c)           Notwithstanding the fact that any matter in dispute between the
parties is to be submitted, or has already been submitted, to arbitration, the
parties shall continue to observe and perform their respective obligations and
duties under this Agreement during any arbitration proceedings.

 

(d)           Subject to any relevant legal privilege, within 30 days of the
selection of an arbitrator, each party shall be required to disclose to the
other party all documents that are relevant to the Dispute and to identify all
persons likely to have knowledge of facts relevant to the dispute.  Absent a
showing of undue prejudice and necessity, there shall be no other

 

18

--------------------------------------------------------------------------------


 

discovery, whether by requests for production, interrogatories or deposition, in
connection with the arbitration.  The arbitrator shall have the power to make
all orders necessary for the disclosure contemplated herein, which orders the
parties consent in advance to obey.  If a party fails or refuses to comply with
an order for disclosure, the arbitrator may take that failure into account when
deciding the issues and may infer that the documents not produced would have
supported the opposing party’s claims.

 

(e)           The presentation of evidence shall be limited to: (1) no more than
two pre-hearing written submissions by each party, which shall include witness
statements, declarations, or affidavits, expert reports, and all documentary and
tangible evidence and legal authority upon which the party relies, and (2)
cross-examination at the hearing of only persons submitting statements,
declarations, affidavits, or expert reports.

 

(f)            Barring extraordinary circumstances as may be determined by the
arbitrator, the arbitration proceedings will be concluded within 120 days from
the selection of the arbitrator, which time may be extended in the interest of
justice and failure to adhere to or meet this limit shall not constitute a basis
for challenging the award.  The parties to a Dispute may my mutual written
agreement, and with the consent of the arbitrator, extend any of the deadlines
of this Section 7.8.

 

(g)           In addition to monetary damages, the arbitrator shall be empowered
to issue procedural orders or interim measures upon application of any party,
including requests for injunctive relief, specific performance of any obligation
under this Agreement, and other equitable remedies, which may be enforced as
necessary in any court of competent jurisdiction.  The arbitrator shall not
decide a Dispute ex aqueo et bono or as amiable compositeur, and is not
empowered to award damages in excess of compensatory damages, and each party
hereby irrevocably waives any right to recover punitive, exemplary or similar
damages with respect to any Dispute.  The arbitrator shall not have the
authority to modify or amend any term or provision of this Agreement.  The award
shall be final and binding upon the parties as from the date rendered, and shall
be the sole and exclusive remedy between the parties regarding any claims,
counterclaims, issues, or accounting presented to the arbitral tribunal. 
Judgment upon any award may be entered and enforced in any court having
jurisdiction over a party or any of its assets.

 

(h)           The award shall include interest, unless the arbitrator determines
it is not appropriate.  Interest shall run from the date of any breach or
violation of the Agreement, which shall be determined by the arbitrator in its
award.  If the arbitrator cannot determine such date or fails to specify such
date in its award, interest shall run from the date of serving the request for
arbitration.  Interest shall continue to run from the date of award until the
award is paid in full.  Interest shall be calculated and compounded monthly at
the on-year US$ LIBOR rate as published by the Financial Times on the first
business day of the month plus 4 per cent.

 

(i)            The arbitrator shall designate a prevailing party (or parties) in
its final award and, pursuant to this determination, shall award to the
prevailing party (or parties) its attorneys’ fees, costs and expenses of the
arbitration (including the arbitrators’ fees and expenses) in full.

 

19

--------------------------------------------------------------------------------


 

(j)                                    Notwithstanding the provisions of
paragraph (a), the Corporation may bring an action or special proceeding in any
court of competent jurisdiction for the purpose of compelling a party to
arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, and/or enforcing an arbitration award and, for the purposes of this
paragraph (j), each Member (1) expressly consents to the application of
paragraph (i) of this Section 7.8 to any such action or proceeding, (2) agrees
that proof shall not be required that monetary damages for breach of the
provisions of this Agreement would be difficult to calculate and that remedies
at law would be inadequate, and (3) irrevocably appoints the Corporation as such
Member’s agent for service of process in connection with any such action or
proceeding and agrees that service of process upon such agent, who shall
promptly advise such Member of any such service of process, shall be deemed in
every respect effective service of process upon the Member in any such action or
proceeding.

 

(k)                                 EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF COURTS LOCATED IN AUSTIN, TEXAS FOR THE PURPOSE OF ANY JUDICIAL
PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 7.8, OR ANY
JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION
ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT.  Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award.  The parties acknowledge that
the fora designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another; and the parties
hereby waive, to the fullest extent permitted by applicable law, any objection
which they now or hereafter may have to personal jurisdiction or to the laying
of venue of any such ancillary suit, action or proceeding brought in any court
referred to in this Section 7.8 and such parties agree not to plead or claim the
same.

 

7.9.                            Reconciliation.  In the event that the
Corporation and the Exchanging Member are unable to resolve a disagreement with
respect to the matters governed by Sections 2.4, 4.2 and 6.2 within the relevant
period designated in this Agreement (“Reconciliation Dispute”), the
Reconciliation Dispute shall be submitted for determination to a nationally
recognized expert (the “Expert”) in the particular area of disagreement mutually
acceptable to both parties. The Expert shall be a partner in a nationally
recognized accounting firm or a law firm, and the Expert shall not, and, unless
the Exchanging Member agrees otherwise, the firm that employs the Expert shall
not, have any material relationship with either the Corporation or the
Exchanging Member or other actual or potential conflict of interest. If the
parties are unable to agree on an Expert within fifteen (15) days of receipt by
the respondent(s) of written notice of a Reconciliation Dispute, the Expert
shall be appointed by the International Chamber of Commerce Centre for
Expertise. The Expert shall resolve any matter relating to the Exchange Basis
Schedule or an amendment thereto or the Early Termination Schedule or an
amendment thereto within 30 calendar days and shall resolve any matter relating
to a Tax Benefit Schedule or an amendment thereto within 15 calendar days or as
soon thereafter as is reasonably practicable, in each case after the matter has
been submitted to the Expert for resolution. Notwithstanding the preceding
sentence, if the matter is not resolved before any payment that is the subject
of a disagreement would be due (in the absence of such disagreement) or any Tax
Return reflecting the subject of a disagreement is due, the undisputed amount
shall be paid on such date and such Tax Return may be filed as prepared by the
Corporation, subject to adjustment or amendment upon resolution.

 

20

--------------------------------------------------------------------------------


 

The costs and expenses relating to the engagement of such Expert or amending any
Tax Return shall be borne by the Corporation except as provided in the next
sentence. The Corporation and each Exchanging Member shall bear their own costs
and expenses of such proceeding, unless an Exchanging Member has a prevailing
position that is more than 10% of the payment at issue, in which case the
Corporation shall reimburse such Exchanging Member for any reasonable
out-of-pocket costs and expenses in such proceeding. Any dispute as to whether a
dispute is a Reconciliation Dispute within the meaning of this Section 7.9 shall
be decided by the Expert. The Expert shall finally determine any Reconciliation
Dispute and the determinations of the Expert pursuant to this Section 7.9 shall
be binding on the Corporation and the Exchanging Member and may be entered and
enforced in any court having jurisdiction.

 

7.10.                     Withholding.  The Corporation shall be entitled to
deduct and withhold from any payment payable pursuant to this Agreement such
amounts as the Corporation is required to deduct and withhold with respect to
the making of such payment under the Code or any provision of state, local or
foreign tax law. To the extent that amounts are so withheld and paid over to the
appropriate Taxing Authority by the Corporation, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the Exchanging
Member.

 

7.11.                     Tax Covenant.  The Corporation, Holdings and each of
the Members hereby acknowledge that, as of the date of this Agreement, the
aggregate value of the Tax Benefit Payments cannot reasonably be ascertained for
United States federal income tax or other applicable Tax purposes.

 

7.12.                     Admission of the Corporation into a Consolidated
Group; Transfers of Corporate Assets.

 

(a)                                 If the Corporation becomes a member of an
affiliated or consolidated group of corporations that files a consolidated
income tax return pursuant to Sections 1501 et seq. of the Code or any
corresponding provisions of state, local or foreign law, then: (i) the
provisions of this Agreement shall be applied with respect to the group as a
whole; and (ii) Tax Benefit Payments, Early Termination Payments and other
applicable items hereunder shall be computed with reference to the consolidated
taxable income of the group as a whole.

 

(b)                                 If any entity that is obligated to make an
Exchange Payment hereunder transfers one or more assets to a corporation with
which such entity does not file a consolidated tax return pursuant to
Section 1501 of the Code, such entity, for purposes of calculating the amount of
any Exchange Payment (e.g., calculating the gross income of the entity and
determining the Realized Tax Benefit of such entity) due hereunder, shall be
treated as having disposed of such asset in a fully taxable transaction on the
date of such contribution. The consideration deemed to be received by such
entity shall be equal to the fair market value of the contributed asset, plus
(i) the amount of debt to which such asset is subject, in the case of a
contribution of an encumbered asset or (ii) the amount of debt allocated to such
asset, in the case of a contribution of a partnership interest.

 

7.13.                     Confidentiality.  Each Member and assignee
acknowledges and agrees that the information of the Corporation is confidential
and, except in the course of performing any duties as necessary for the
Corporation and its Affiliates, as required by law or legal process or to

 

21

--------------------------------------------------------------------------------


 

enforce the terms of this Agreement, such person shall keep and retain in the
strictest confidence and not disclose to any Person any confidential matters,
acquired pursuant to this Agreement, of the Corporation and its Affiliates and
successors, concerning Holdings and its Affiliates and successors or the other
Members, learned by the Member heretofore or hereafter. This clause 7.13 shall
not apply to (i) any information that has been made publicly available by the
Corporation or any of its Affiliates, becomes public knowledge (except as a
result of an act of such Member in violation of this Agreement) or is generally
known to the business community and (ii) the disclosure of information to the
extent necessary for a Member to prepare and file his or her Tax Returns, to
respond to any inquiries regarding the same from any Taxing Authority or to
prosecute or defend any action, proceeding or audit by any Taxing Authority with
respect to such returns. Notwithstanding anything to the contrary herein, each
Member and assignee (and each employee, representative or other agent of such
Member or assignee, as applicable) may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the Corporation,
Holdings, the Members and their Affiliates, and any of their transactions, and
all materials of any kind (including opinions or other tax analyses) that are
provided to the Members relating to such tax treatment and tax structure.

 

If a Member or assignee commits a breach, or threatens to commit a breach, of
any of the provisions of this Section 7.13, the Corporation shall have the right
and remedy to have the provisions of this Section 7.13 specifically enforced by
injunctive relief or otherwise by any court of competent jurisdiction without
the need to post any bond or other security, it being acknowledged and agreed
that any such breach or threatened breach shall cause irreparable injury to the
Corporation or any of its Subsidiaries or the other Members and the accounts and
funds managed by the Corporation and that money damages alone shall not provide
an adequate remedy to such Persons. Such rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available at law
or in equity.

 

7.14.                     LLC Agreement.  This Agreement shall be treated as
part of the partnership agreement of Holdings as described in Section 761(c) of
the Internal Revenue Code of 1986, as amended, and Sections
1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.

 

7.15.                     Independent Nature of Exchanging Members’ Rights and
Obligations.  The obligations of each Exchanging Member hereunder are several
and not joint with the obligations of any other Exchanging Member, and no
Exchanging Member shall be responsible in any way for the performance of the
obligations of any other Exchanging Member hereunder. The decision of each
Exchanging Member to enter into this Agreement has been made by such Exchanging
Member independently of any other Exchanging Member. Nothing contained herein,
and no action taken by any Exchanging Member pursuant hereto, shall be deemed to
constitute the Exchanging Members as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Exchanging
Members are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated hereby and the Corporation
acknowledges that the Exchanging Members are not acting in concert or as a
group, and the Corporation will not assert any such claim, with respect to such
obligations or the transactions contemplated hereby.

 

7.16.                     Headings.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation, Holdings and each Original Member have duly
executed this Agreement as of the date first written above.

 

 

 

JONES ENERGY, INC.

 

 

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Chief Executive Officer

 

 

 

JONES ENERGY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Chief Executive Officer

 

 

JONES ENERGY DRILLING FUND, LP

 

 

 

By:

Jones Energy Management, LLC, its General Partner

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Manager

 

 

JONES ENERGY EQUITY PARTNERS, LP

 

 

 

By:

Jones Energy Management, LLC, its General Partner

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Manager

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------


 

 

JONES ENERGY EQUITY PARTNERS II, LP

 

 

 

By:

Jones Energy Management, LLC, its General Partner

 

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Manager

 

 

JONES ENERGY TEAM 3, LP

 

 

 

By:

 JET 3 GP, LLC

 

Its:

 General Partner

 

 

 

 

By:

 Jon Rex Jones Jr. Trust V

 

Its:

 Managing Member

 

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Trustee

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CENTRAL PACIFIC HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Gilbert Shen

 

 

Name: Gilbert Shen

 

 

Title: Vice President

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------


 

 

METALMARK CAPITAL PARTNERS (C) II, L.P.

 

By: Metalmark Capital Partners II GP, L.P.

 

Its: General Partner

 

By: Metalmark Capital Holdings LLC

 

Its: General Partner

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name: Gregory D. Myers

 

 

Title: Managing Director

 

 

METALMARK CAPITAL PARTNERS II CO-INVESTMENT, LP

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name: Gregory D. Myers

 

 

Title: Managing Director

 

 

METALMARK CAPITAL PARTNERS II, LP

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name: Gregory D. Myers

 

 

Title: Managing Director

 

 

MCP II (TE) AIF, LP

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name: Gregory D. Myers

 

 

Title: Managing Director

 

 

MCP II (CAYMAN) AIF, LP

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name: Gregory D. Myers

 

 

Title: Managing Director

 

 

METALMARK CAPITAL PARTNERS II EXECUTIVE FUND, LP

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name: Gregory D. Myers

 

 

Title: Managing Director

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

JOINDER

 

This JOINDER (this “Joinder”) to the Tax Receivable Agreement, dated as of
                          , by and among Jones Energy, Inc., a Delaware
corporation (the “Corporation”), Jones Energy Holdings, LLC, a Delaware limited
liability company (“Holdings”) and                                       
(“Permitted Transferee”).

 

WHEREAS, on                                     , Permitted Transferee acquired
(the “Acquisition”) Units in Holdings and the corresponding shares of Class B
common stock of the Corporation (collectively, “Interests” and, together with
all other Interests hereinafter acquired by Permitted Transferee from Transferor
and its Permitted Transferees (as defined in the Tax Receivable Agreement), the
“Acquired Interests”) from                                  (“Transferor”); and

 

WHEREAS, Transferor, in connection with the Acquisition, has required Permitted
Transferee to execute and deliver this Joinder pursuant to Section 7.6 of the
Tax Receivable Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, Permitted Transferee hereby agrees as follows:

 

Section 1.1.                                 Definitions. To the extent
capitalized words used in this Joinder are not defined in this Joinder, such
words shall have the meaning set forth in the Tax Receivable Agreement.

 

Section 1.2.                                 Joinder. Permitted Transferee
hereby acknowledges and agrees to become a “Member” (as defined in the Tax
Receivable Agreement) for all purposes of the Tax Receivable Agreement,
including but not limited to, being bound by Sections 2.4, 4.2, 6.1, 6.2 and
7.12 of the Tax Receivable Agreement, with respect to the Acquired Interests.

 

Section 1.3.                                 Notice. All notices, requests,
consents and other communications hereunder to Permitted Transferee shall be
deemed to be sufficient if contained in a written instrument delivered in person
or sent by facsimile (provided a copy is thereafter promptly delivered as
provided in this Section 1.3) or nationally recognized overnight courier,
addressed to Permitted Transferee at the address or facsimile number set forth
below or such other address or facsimile number as may hereafter be designated
in writing by Permitted Transferee:

 

Section 1.4.                                 Governing Law. THIS JOINDER SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Joinder has been duly executed and delivered by
Permitted Transferee as of the date first above written.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page — Joinder to Tax Receivable Agreement

 

--------------------------------------------------------------------------------